     Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 1 of 19




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


COUNTY OF HARRIS, TEXAS,

                       Plaintiff,

v.

ELI LILLY AND COMPANY; NOVO NORDISK
INC.; SANOFI-AVENTIS U.S. LLC; EXPRESS
SCRIPTS HOLDING COMPANY; EXPRESS
SCRIPTS, INC.; ESI MAIL PHARMACY
SERVICES, INC.; EXPRESS SCRIPTS                        Civil Action No. _______________
PHARMACY, INC.; CVS HEALTH
CORPORATION; CAREMARK RX, L.L.C.;
CAREMARK PCS HEALTH, L.L.C.;
CAREMARK, L.L.C.; CAREMARK TEXAS
MAIL PHARMACY, LLC; OPTUM, INC.;
OPTUMRX INC.; AETNA RX HOME
DELIVERY, LLC; AND AETNA PHARMACY
MANAGEMENT SERVICES, LLC,

                       Defendants.


                      DEFENDANTS’ NOTICE OF REMOVAL

         In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Eli Lilly and

Company, Sanofi-Aventis U.S. LLC, Express Scripts Holding Company, Express Scripts,

Inc., ESI Mail Pharmacy Services, Inc., Express Scripts Pharmacy, Inc., CVS Health

Corporation, Caremark RX, L.L.C., Caremark PCS Health, L.L.C., Caremark, L.L.C.,

Caremark Texas Mail Pharmacy, LLC, Optum Inc., OptumRx Inc., Aetna Rx Home

Delivery, LLC, and Aetna Pharmacy Management Services, LLC, with the consent of all

Defendants, give notice of removal of County of Harris, Texas v. Eli Lilly and Company,
    Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 2 of 19




et al. (case number 2019-83863), from the District Court of Harris County, Texas, to the

United States District Court for the Southern District of Texas, Houston Division.

        This is a dispute between citizens of different states, where the amount in

controversy far exceeds the jurisdictional threshold for removal. Plaintiff is a citizen of

Texas, but every other party is not. Under settled law, removal to the federal court in this

district is proper where complete diversity of citizenship exists among the parties.

                 INTRODUCTION AND GROUNDS FOR REMOVAL

        1.      This lawsuit is the latest in a series of lawsuits filed around the country over

the past three years relating to insulin pricing. 1 As in earlier iterations, the Plaintiff in this

case (Harris County, Texas) alleges a “scheme” between pharmaceutical manufacturers

and certain pharmacy benefit managers (“PBMs”) to inflate the price of insulin and other

diabetes medications. While all of the previous lawsuits named the manufacturers as

defendants—and some initially named PBMs as defendants—none has identified

pharmacies as participants in the alleged scheme. Plaintiff here likewise fails to allege that

pharmacies were part of the purported scheme. Yet Plaintiff nonetheless includes as a

defendant a pharmacy with a name that includes the word “Texas,” presumably in a

misguided effort to thwart federal diversity jurisdiction.




1
  See, e.g., In re Insulin Pricing Litig., No. 17-cv-00699 (D.N.J.); Johnson v. OptumRX
Inc., et al., No. 17-cv-00900 (D.N.J.); MSP Recovery Claims, Series, LLC v. Sanofi Aventis
U.S. LLC, et al., No. 3:18-cv-2211 (D.N.J.); Minnesota v. Sanofi Aventis U.S. LLC, et al.,
No. 3:18-cv-14999 (D.N.J.); Kentucky v. Novo Nordisk Inc., et al., No. 19-CI-473 (Ky. Cir.
Ct.); Professional Drug Company, Inc., et al. v. Novo Nordisk Inc., et al., No. 19-cv-18326
(D.N.J.).


                                                2
  Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 3 of 19




       2.      None of the Defendants in this case—including the pharmacy with “Texas”

in its name—is a citizen of Texas.

       3.      Plaintiff is a Texas citizen.

       4.      Defendants include three pharmaceutical manufacturers that are not Texas

citizens: Eli Lilly and Company (Indiana), Novo Nordisk Inc. (Delaware; New Jersey),

and Sanofi-Aventis U.S. LLC (Delaware; New Jersey). Defendants also include four

PBMs (and their subsidiaries and affiliates) that likewise are not Texas citizens: CVS

Health Corporation (Delaware; Rhode Island); Caremark Rx, L.L.C. (Rhode Island);

Caremark, L.L.C. (Rhode Island); CaremarkPCS Health, L.L.C. (Rhode Island); Express

Scripts Holding Company (Delaware; Missouri); Express Scripts, Inc. (Delaware;

Missouri); ESI Mail Pharmacy Service, Inc. (Delaware; Missouri); Express Scripts

Pharmacy, Inc. (Delaware; Missouri); OptumRx, Inc. (California); Optum, Inc. (Delaware;

Minnesota); Aetna Rx Home Delivery, LLC (Pennsylvania; Connecticut); and Aetna

Pharmacy Management Services, LLC (Pennsylvania; Connecticut).

       5.      In addition, Plaintiff names as a defendant Caremark Texas Mail Pharmacy,

LLC (“Caremark Texas”), a mail-order pharmacy that Plaintiff alleges to be a Texas entity

for jurisdictional purposes. Plaintiff is wrong.

       6.      The citizenship of a limited liability company like Caremark Texas “is

determined by the citizenship of all of its members.” Harvey v. Grey Wolf Drilling Co.,

542 F.3d 1077, 1080 (5th Cir. 2008). Because the sole member of Caremark Texas is a

citizen of Rhode Island (not Texas), settled Fifth Circuit law mandates that Caremark Texas




                                               3
  Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 4 of 19




must also be considered a citizen of Rhode Island for purposes of diversity jurisdiction,

regardless of where it was organized.

       7.      But even if Caremark Texas were a Texas citizen, the Court should

disregard the citizenship of any defendant who was included for the sole purpose of

evading federal jurisdiction. When a plaintiff sues diverse defendants and tacks on facially

meritless claims against one or more non-diverse defendants in an effort to destroy

diversity, courts are required to ignore the citizenship of the non-diverse defendants and

retain diversity jurisdiction over the diverse parties. Here, the allegations in the Petition

relating to Caremark Texas, contained in just three paragraphs, are threadbare jurisdictional

recitals devoid of any allegation of wrongdoing.

       8.      Removal of this case is appropriate because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000. And even

if Caremark Texas were a non-diverse defendant, its citizenship should be ignored because

Plaintiff’s claims are not directed toward it, and it exists among the Defendants solely to

defeat federal diversity jurisdiction.

                                         BACKGROUND

       9.      On November 21, 2019, the County of Harris, Texas (“Plaintiff”) filed a

petition in the 61st Judicial District Court of Harris County, Texas (“Petition”). As of the

date of this notice of removal, no Defendant has been served with any process, pleadings,

or orders.




                                             4
  Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 5 of 19




       10.      The Petition asserts claims against two categories of defendants:

“Manufacturer Defendants” and “Pharmacy Benefit Manager Defendants.”

       •     The Manufacturer Defendants are identified in the Petition as Eli Lilly and
             Company, Novo Nordisk Inc., and Sanofi-Aventis U.S. LLC.

       •     The Pharmacy Benefit Manager (“PBM”) Defendants are identified in the
             Petition as CVS Health Corporation; Caremark Rx, L.L.C.; Caremark, L.L.C.;
             CaremarkPCS Health, L.L.C.; Caremark Texas Mail Pharmacy, LLC; Express
             Scripts Holding Company; Express Scripts, Inc.; ESI Mail Pharmacy Service,
             Inc.; Express Scripts Pharmacy, Inc.; OptumRx, Inc.; Optum, Inc.; Aetna Rx
             Home Delivery, LLC; and Aetna Pharmacy Management Services, LLC.

       11.      The crux of Plaintiff’s claims is that it was allegedly overcharged for insulin

as a result of a “price fixing conspiracy” between the Manufacturer Defendants and the

PBM Defendants to artificially inflate the price of insulin and other diabetes medications.

Pet. ¶¶ 10-23. According to the Petition, the Manufacturer and PBM Defendants engaged

in an “Insulin Pricing Scheme” whereby manufacturers artificially increased the reported

prices of their insulin products while “secretly” paying rebates to PBMs in exchange for

preferred treatment on drug formularies. Id. ¶ 16 (alleging that rebates paid to PBMs “are

a quid pro quo for formulary inclusion”). These “scheme” allegations are lifted almost

verbatim from complaints in a number of previously filed cases. See, e.g., ECF No. 255,

at ¶ 2, In re Insulin Pricing Litig., No. 17-cv-699 (D.N.J. March 18, 2019) (alleging a

“scheme” whereby drug manufacturers “artificially inflate the prices they publicly report”

in exchange for “preferred positions on the PBMs’ drug formularies”).

       12.      The Petition asserts five causes of action against all Defendants: (1)

violations of the Texas Free Enterprise and Antitrust Act (“TFEAA”); (2) common law




                                              5
     Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 6 of 19




fraud; (3) money had and received; (4) unjust enrichment; and (5) civil conspiracy. Pet. ¶¶

340-404.

         13.   The Petition also includes an application for temporary and permanent

injunction. Id. ¶¶ 405-409.

                              VENUE AND JURISDICTION

         14.   Venue is proper in this Court under 28 U.S.C. §§ 124(b)(2), 1391, 1441(a),

and 1446(a) because the 61st Judicial District Court of Harris County, Texas, where the

Petition was filed, is a state court within the Southern District of Texas.

         15.   This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)

because (1) there is complete diversity of citizenship between Plaintiff and all Defendants;

(2) the amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all

other requirements for removal have been satisfied.

                                       ARGUMENT

I.       Removal Is Proper Based On Diversity Jurisdiction.

         16.   Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.” Under 28 U.S.C. §

1332(a), district courts have “original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” This action satisfies those requirements.




                                              6
  Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 7 of 19




       A.      Plaintiff Is Diverse From All Defendants.

       17.     Complete diversity of citizenship is present here because Plaintiff is a Texas

citizen and all Defendants are citizens of states other than Texas.

               1.      Plaintiff Is A Citizen Of Texas.

       18.     Plaintiff Harris County “is a body corporate and politic under the laws of

the State of Texas.” Pet. ¶ 27. As such, Plaintiff is a Texas citizen for purposes of diversity

jurisdiction. See Moor v. Alameda Cty., 411 U.S. 693, 721 (1973) (holding that Alameda

County is a California citizen for purposes of diversity jurisdiction); Pyramid Corp. v.

DeSoto Cty. Bd. of Supervisors, 366 F. Supp. 1299, 1301 (N.D. Miss. 1973) (“[C]ounties

are considered citizens for the purposes of diversity.”).

               2.      No Defendant Is A Citizen of Texas.

       19.     Nine Defendants are alleged to be corporations. See Pet. ¶¶ 32, 52, 63, 85,

87, 89, 92, 107, 112. For purposes of diversity jurisdiction, a corporation is a citizen of

every state where it is incorporated and every state where it has its principal place of

business. See 28 U.S.C. § 1332(c)(1). None of the nine corporation Defendants in this

matter are alleged to be incorporated or have its principal place of business in Texas. See

Pet. ¶¶ 32, 52, 63, 85, 87, 89, 92, 107, 112.

       20.     Seven Defendants are alleged to be limited liability corporations, six of

which lack any alleged jurisdictional connection to Texas. See Pet. ¶¶ 42, 65, 67, 69, 72,

124, 126. The only limited liability corporation Defendant alleged to have a jurisdictional

connection to Texas is Caremark Texas, which Plaintiff alleges “is a Texas limited liability

company.” Id. ¶ 72.




                                                7
    Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 8 of 19




        21.        Under the law of this Circuit, the “citizenship of a LLC is determined by

the citizenship of all of its members.” Harvey, 542 F.3d at 1080. Thus, the citizenship of

Caremark Texas’s members—not the state in which it was organized—determines its

citizenship for diversity purposes. See id.; MidCap Media Fin., L.L.C. v. Pathway Data,

Inc., 929 F.3d 310, 314 (5th Cir. 2019) (finding allegations that an LLC is “organized and

existing under the laws of the State of Texas” to be irrelevant for purposes of diversity

jurisdiction). 3

        22.        The Petition contains no allegations concerning the membership of

Caremark Texas. In fact, Caremark Texas is owned entirely by another limited liability

corporation (Caremark Texas Mail Pharmacy Holding, LLC), which in turn is owned

entirely by another (Caremark, L.L.C.), which in turn is owned entirely by Caremark Rx,

L.L.C. The last in this chain of limited liability corporations (Caremark Rx, L.L.C.) is

itself owned entirely by a non-LLC corporation: CVS Pharmacy, Inc.

        23.        As a limited liability corporation, the citizenship of Caremark Texas derives

from its owner (Caremark Texas Mail Pharmacy Holding, LLC), and this same principle

applies to each of the limited liability corporations above it. CVS Pharmacy, Inc. is the

first entity in the chain of ownership for which citizenship can be determined without



3
   See also Greenwich Ins. Co. v. Capsco Indus., Inc., 934 F.3d 419, 422 (5th Cir. 2019)
(“The citizenship of an LLC is determined by the citizenship of each of its members.”);
Tewari De-Ox Sys., Inc. v. Mountain States/Rosen, Ltd. Liab. Corp., 757 F.3d 481, 483
(5th Cir. 2014) (“Because [defendant] is a limited liability company, however, its
citizenship is determined by the citizenship of all of its members.”); Winsauer v. UBS Sec.,
LLC, No. A-06-ca-98-1Y, 2006 WL 8432655, at *2 (W.D. Tex. June 5, 2006) (collecting
cases holding that LLCs maintain the citizenship of their members).




                                                 8
    Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 9 of 19




recourse to the citizenship of its owners. See Elizondo v. Keppel Amfels, L.L.C., No. 14-

cv-220, 2015 WL 1976434, at *1 (S.D. Tex. May 1, 2015) (examining citizenship of

corporation that was the sole owner of an LLC). CVS Pharmacy, Inc. is a citizen of Rhode

Island because it is both incorporated there and has its headquarters there. 4 Applying

Harvey, the Rhode Island citizenship of CVS Pharmacy, Inc. devolves to the LLC of which

it is a sole member (Caremark Rx, L.L.C.), and so on through the chain of ownership to

Caremark Texas.

        24.      Similarly, none of the six remaining limited liability company Defendants

is a citizen of Texas:

        •     Defendant Sanofi-Aventis U.S. LLC has one member: Sanofi US Services
              Inc., which is incorporated in Delaware and headquartered in New Jersey.
              Therefore, Sanofi-Aventis U.S. LLC is a citizen of Delaware and New Jersey.

        •     Defendants Aetna Rx Home Delivery, LLC and Aetna Pharmacy Management
              Services, LLC, each have a single member: Aetna Health Holdings, LLC,
              which in turn is owned entirely by Aetna Inc. Aetna Inc. is a citizen of
              Pennsylvania (the state in which it is incorporated) and Connecticut (the state
              in which it maintains its principal place of business). Therefore, both Aetna
              Rx Home Delivery, LLC and Aetna Pharmacy Management Services, LLC
              are citizens of Pennsylvania and Connecticut.

        •     As set forth supra at 8-9, Defendants Caremark Rx, L.L.C., and Caremark,
              L.L.C., ultimately derive citizenship from CVS Pharmacy, Inc., and therefore
              are citizens of Rhode Island. Likewise, Defendant Caremark PCS Health,
              L.L.C. is a Rhode Island citizen because it is entirely owned by
              CaremarkPCS, L.L.C., which is entirely owned by Caremark Rx, L.L.C.




4
 Where, as here, the corporation’s headquarters is the corporation’s “nerve center,” its
principal place of business will be where the corporation maintains its headquarters.
Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).


                                               9
 Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 10 of 19




       B.      Even If Caremark Texas Were A Texas Citizen, Its Citizenship
               Should Be Ignored.

       25.     Even if Caremark Texas were considered a Texas citizen, its citizenship

should be disregarded for purposes of determining diversity jurisdiction because (i) it was

improperly joined and (ii) it has not yet been served.

               1.      Caremark Texas Is Improperly Joined.

       26.     The improper joinder doctrine permits a court to “ignore[] a lack of

complete diversity where the plaintiff joins a nondiverse defendant to avoid federal

jurisdiction.” Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 401 n.14 (5th Cir. 2013). A

defendant is improperly joined not only where the plaintiff’s claim is directed against a

foreign-state defendant falsely alleged to be a local citizen, but also where “the plaintiff

has not stated a claim against a defendant that he properly alleges is nondiverse.” Int’l

Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 199, 207-08

(5th Cir. 2016) (noting that the federal pleading standard under Rule 12(b)(6) provides the

procedural framework for removal based on improper joinder). To pass muster under the

federal pleading standards, “[f]actual allegations must be enough to raise a right to relief

above the speculative level” against the improperly joined defendant. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “A ‘mere theoretical possibility of recovery under

local law’ will not preclude a finding of improper joinder.” Smallwood v. Ill. Cent. R.R.

Co., 385 F.3d 568, 573 n.9 (5th Cir. 2004) (en banc) (internal citation omitted).

       27.     Here, there is no possibility that Plaintiff can establish a cause of action

against Caremark Texas because Plaintiff has not alleged that Caremark Texas had

anything to do with the “scheme” alleged in the Petition. Of the Petition’s 409 paragraphs,



                                             10
 Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 11 of 19




only three even mention Caremark Texas. These paragraphs contain no substantive factual

allegations, but instead merely allege that Caremark Texas is a “Texas limited liability

company” that “is licensed with the Texas Board of Pharmacy and is registered with the

Drug Enforcement Administration (‘DEA’) to dispense controlled substances, including

diabetes medications.” Pet ¶¶ 72-74. Nowhere does Plaintiff allege any actual wrongdoing

by Caremark Texas that could give rise to a claim against it in connection with the issues

in the litigation.

        28.     Indeed, the factual allegations in the Petition have nothing to do with

Caremark Texas (or any other pharmacy). Plaintiff contends that insulin manufacturers

engaged in a scheme with PBMs to inflate insulin prices. Pet. ¶ 10. Plaintiff alleges that

the scheme had “three interrelated components”: “(1) Manufacturer Defendants have

agreed with each other and with PBM Defendants to artificially inflate the reported price

for diabetes medications; (2) Manufacturer Defendants have agreed to send payments back

to PBMs for each unit sold; and (3) in exchange for (1) and (2), PBMs have agreed to give

Manufacturer Defendants’ diabetes medications preferred placement on PBM’s standard

formularies resulting in increased utilization of those products.” Id. ¶ 223. None of these

allegations relates to Caremark Texas. Caremark Texas is not alleged to be (and is not)

either a PBM or a manufacturer.

        29.     Caremark Texas is a pharmacy, and the only assertion in the Petition

relating to pharmacies is the accusation that PBMs profit by “diverting sales to their

profitable mail order pharmacies.” Id. ¶ 18. But this generic assertion does not remotely

suggest that Caremark Texas—or any other pharmacy for that matter—did anything to



                                            11
    Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 12 of 19




further the scheme described in the Petition or otherwise engaged in any wrongdoing such

that it should be held liable. See, e.g., City of Brownsville v. Sw. Bell Tel. Co., No. B-90-

200, 1991 WL 107403, at *3 (S.D. Tex. June 6, 1991) (finding fraudulent joinder where

“only two paragraphs of the complaint even mention” the non-diverse defendant and there

is “no allegation of wrongdoing”); McGoey v. State Farm Ins. Co., No. 06-8954, 2007 WL

1166352, at *3 (E.D. La. Apr. 17, 2007) (finding fraudulent joinder where the complaint

did “not allege any specific wrongdoing by” the non-diverse defendant). 5

        30.    Finally, Plaintiff cannot rely on the Petition’s undifferentiated, generalized

allegations purporting to describe conduct of certain undefined “Defendants,” as these

allegations are not attributable to Caremark Texas. Plaintiff’s “conclusory or generic

allegations of wrongdoing on the part of the non-diverse defendant are not sufficient to

show that the defendant was not fraudulently joined.” Zamora Retail Ctr. Corp. v. Certain

Underwriters At Lloyd's Syndicate 4242, No. 11-cv-166, 2012 WL 12895262, at *4 (S.D.




5
   See also Galler v. 21st Mortg. Corp., No. 14-cv-174, 2014 WL 12701066, at *2 (N.D.
Fla. Sept. 3, 2014) (finding fraudulent joinder where the complaint “includes no allegations
of fact at all regarding” the non-diverse defendant); Lewis v. PNC Bank, NA., No. 13-cv-
69, 2013 WL 6817090, at *2 (N.D. Ga. Dec. 26, 2013) (finding fraudulent joinder where
“[p]laintiff does not allege how [the non-diverse defendant] specifically committed any
wrongdoing against him”); Baker v. Select Portfolio Servicing, Inc., No. 12-cv-03493,
2013 WL 4806907, at *6 (N.D. Ga. Sept. 9, 2013) (finding fraudulent joinder where
“plaintiff has not provided any specific factual basis for the claims” against the non-diverse
defendants); Jones v. Mortg. Elec. Registration Sys., Inc., No. 12-cv-00035, 2012 WL
13028595, at *5 (N.D. Ga. Mar. 12, 2012) (finding fraudulent joinder where “[p]laintiffs
do not allege any wrongdoing by” the non-diverse defendant); Cammack New Liberty, LLC
v. Vizterra, LLC, No. 09-cv-15, 2009 WL 2043568, at *3 (E.D. Ky. July 13, 2009) (finding
fraudulent joinder where the complaint did “not allege wrongdoing on the part of” the non-
diverse defendant); First Merchs. Tr. Co. v. Wal-Mart Stores E., LP, 630 F. Supp. 2d 964,
968 (S.D. Ind. 2008) (finding fraudulent joinder where the complaint made “no allegations
of wrongdoing or of any other basis for obtaining relief from” the non-diverse defendant).


                                             12
    Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 13 of 19




Tex. Aug. 22, 2012) (internal citation omitted); see also Howard v. CitiFinancial, Inc., 195

F. Supp. 2d 811, 818 (S.D. Miss. 2002) (“[G]eneric allegations of wrongdoing on the part

of the non-diverse defendant are not sufficient to show that [] the defendant was not

fraudulently joined.”), aff’d and remanded sub nom. Ross v. Citifinancial, Inc., 344 F.3d

458 (5th Cir. 2003); Shah v. Wyeth Pharm., Inc., No. 04-cv-8652, 2005 WL 6731641, at

*3 (C.D. Cal. Jan. 18, 2005) (“[A]llegations against ‘defendants’ collectively are

insufficient to warrant remand, especially when Plaintiffs fail to allege any ‘particular or

specific activity’ on the part of each of the non-diverse defendants.” (internal citation

omitted)). Moreover, “[a]lthough [P]laintiff’s complaint commonly employs the generic

term ‘defendants,’ the context and nature of the individual allegations make clear that only

the [diverse defendants] are targeted.” Salisbury v. Purdue Pharma, L.P., 166 F. Supp. 2d

546, 550 (E.D. Ky. 2001). 6

               2.      Caremark Texas Has Not Been Served.

        31.    Furthermore, even if Caremark Texas were a citizen of Texas, there is

complete diversity now because Caremark Texas has not been served with the Petition. In

Putnam v. Coleman, No. 18-cv-0765, 2018 WL 4103233 (S.D. Tex. May 31, 2018), this

Court held that non-diverse defendants that have not been served at the time of removal



6
   See also In re Diet Drugs Prods. Liab. Litig., 220 F. Supp. 2d 414, 424 (E.D. Pa. 2002)
(“[T]he complaints . . . are devoid of specific allegations against the pharmacies. They are
filled instead with general statements levied against all defendants, which most properly
can be read as stating claims against the drug manufacturers.”); In re Phenylpropanolamine
(PPA) Prods. Liab. Litig., MDL No. 1407, C02-423R, 2002 WL 34418423, at *2 (W.D.
Wash. Nov. 27, 2002) (“[T]he complaint utilizes the plural ‘defendants’ in a number of
allegations that one could not reasonably interpret to include [the non-diverse
defendant].”).


                                            13
 Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 14 of 19




should not be considered for purposes of determining whether there is complete diversity

between the parties. Id. at *2 (holding that removal was proper based on diversity

jurisdiction because “the only defendant who is a citizen of Texas” had not been served

“prior to removal”). Accordingly, because Caremark Texas has not been served by

Plaintiff, its presence as a Texas citizen does not destroy complete diversity among the

parties.

           C.    The Amount In Controversy Exceeds $75,000.

           32.   “[A] defendant’s notice of removal need include only a plausible allegation

that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).

           33.   Plaintiff alleges that it seeks “monetary relief over $1,000,000.” Pet. ¶ 136.

Accordingly, it is clear that the amount in controversy exceeds the amount required

pursuant to 28 U.S.C. § 1332(b).

II.        All Other Removal Requirements Are Satisfied.

           A.    This Notice of Removal Is Timely.

           34.   This Notice of Removal is timely filed. Defendants have not yet been

served with the Petition and thus the 30-day deadline to file this Notice under 28 U.S.C. §

1446(b) has not yet begun. In addition, this Notice is being filed within one year of the

commencement of this action. Id.

           B.    All Defendants Have Consented To Removal.

           35.   None of the Defendants has been served but nevertheless all Defendants,

with the exception of Novo Nordisk Inc., join in the notice of removal.




                                              14
 Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 15 of 19




       36.     Novo Nordisk Inc. has not been served but nevertheless consents to

removal.

       37.     By filing this Notice of Removal, Defendants do not waive any defense that

may be available to them and reserve all such defenses. If any question arises as to the

propriety of the removal to this Court, Defendants request the opportunity to present a brief

and oral argument in support of their position that this case has been properly removed.

       C.      Written Notice Of Removal.

       38.     Pursuant to 28 U.S.C. § 1446(d), Defendants will give written notice of the

filing of this Notice of Removal to all adverse parties of record in this matter, and will file

a copy of this Notice with the clerk of the state court.

                                      CONCLUSION

       Defendants remove this action from the 61st Judicial District Court of Harris

County, Texas, to the United States District Court for the Southern District of Texas,

Houston Division.


 Dated:      December 23, 2019                 Respectfully submitted,


                                       By:     /s/ Bryce L. Callahan
                                               Bryce L. Callahan
                                               Attorney-in-Charge
                                               State Bar No. 24055248
                                               S.D. Bar No. 680539
                                               YETTER COLEMAN LLP
                                               811 Main Street, Suite 4100
                                               Houston, Texas 77002
                                               Tel.: (713) 632-8000
                                               Facsimile: (713) 632-8002
                                               bcallahan@yettercoleman.com




                                              15
Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 16 of 19




                                  Shankar Duraiswamy
                                  Henry B. Liu
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street, N.W.
                                  Washington, DC 20001
                                  Tel.: (202) 662-6000
                                  Facsimile: (202) 662-6291
                                  sduraiswamy@cov.com
                                  hliu@cov.com

                                  Attorneys for Defendant
                                  Eli Lilly and Company

                            By:
                                  /s/ Joshua L. Fuchs
                                  Joshua L. Fuchs
                                  Attorney-in-Charge
                                  Alexander G. Hughes
                                  JONES DAY
                                  717 Texas Street, Suite 3300
                                  Houston, TX 77002
                                  Tel.: (832) 239-3719
                                  jlfuchs@jonesday.com
                                  ahughes@jonesday.com

                                  Julie E. McEvoy
                                  (pro hac vice forthcoming)
                                  William D. Coglianese
                                  (pro hac vice forthcoming)
                                  JONES DAY
                                  51 Louisiana Avenue NW
                                  Washington, DC 20001
                                  Tel.: (202) 879-3939
                                  jmcevoy@jonesday.com
                                  wcoglianese@jonesday.com

                                  Attorneys for Defendant
                                  Sanofi-Aventis U.S. LLC




                                  16
Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 17 of 19




                            By:   /s/ Winstol D. Carter, Jr.
                                  Winstol D. Carter, Jr.
                                  Attorney-in-Charge
                                  State Bar No. 03932950
                                  S.D. Tex. No. 2934
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  1000 Louisiana Street, Suite 4000
                                  Houston, Texas 77002
                                  Tel.: (713) 890-5000
                                  Facsimile: (713) 890-5001
                                  winn.carter@morganlewis.com

                                  Jason R. Scherr
                                  (pro hac vice forthcoming)
                                  Patrick A. Harvey
                                  (pro hac vice forthcoming)
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  1111 Pennsylvania Ave., NW
                                  Washington, DC 20004
                                  Tel.: (202) 373-6000
                                  Facsimile: (202) 373-6001
                                  jr.scherr@morganlewis.com
                                  patrick.harvey@morganlewis.com

                                  Brendan R. Fee
                                  (pro hac vice forthcoming)
                                  1702 Market Street
                                  Philadelphia, PA 19103
                                  Tel.: (215) 963-5000
                                  Facsimile: (215) 963-5001
                                  Brendan.fee@morganlewis.com

                                  Attorneys for Defendants Express Scripts Holding
                                  Company; Express Scripts, Inc.; ESI Mail
                                  Pharmacy Services, Inc.; and Express Scripts
                                  Pharmacy, Inc.


                            By:   /s/ Larry R. Veselka
                                  Larry R. Veselka
                                  Attorney-in-Charge
                                  State Bar No. 20555400
                                  S.D. Tex. No. 6797



                                  17
Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 18 of 19




                                  Lee L. Kaplan
                                  State Bar No. 11094400
                                  S.D. Tex. No. 1840
                                  SMYSER KAPLAN & VESELKA, L.L.P.
                                  717 Texas Avenue, Suite 2800
                                  Houston, Texas 77002-2761
                                  Tel.: (713) 221-2300
                                  Facsimile: (713) 221-2320
                                  lkaplan@skv.com
                                  lveselka@skv.com

                                  WILLIAMS & CONNOLLY LLP
                                  Enu Mainigi
                                  (pro hac vice forthcoming)
                                  Daniel M. Dockery
                                  (pro hac vice forthcoming)
                                  725 Twelfth Street, N.W.
                                  Washington, DC 20005
                                  Tel.: (202) 434-5000
                                  Facsimile: (202) 434-5029
                                  emainigi@wc.com
                                  ddockery@wc.com

                                  Attorneys for CVS Health Corporation; Caremark
                                  Rx, L.L.C.; Caremark, L.L.C.; CaremarkPCS
                                  Health, L.L.C.; Caremark Texas Mail Pharmacy,
                                  LLC; Aetna Rx Home Delivery, LLC; and Aetna
                                  Pharmacy Management Services, LLC.


                            By:   /s/ Andrew Hatchett
                                  Andrew Hatchett
                                  Attorney-in-Charge
                                  State Bar No. 24085368
                                  S.D. Tex. No. 3490219
                                  ALSTON & BIRD LLP
                                  1201 West Peachtree Street NW
                                  Atlanta, GA 30309
                                  Tel.: (404) 881-7000
                                  Facsimile: (404) 881-7777
                                  andrew.hatchett@alston.com




                                  18
 Case 4:19-cv-04994 Document 1 Filed on 12/23/19 in TXSD Page 19 of 19




                                             Brian D. Boone
                                             (pro hac vice forthcoming)
                                             Emily C. McGowan
                                             (pro hac vice forthcoming)
                                             ALSTON & BIRD LLP
                                             101 South Tryon Street
                                             Charlotte, NC 28280
                                             Tel.: (704) 444-1000
                                             Facsimile: (704) 444-1111
                                             brian.boone@alston.com
                                             emily.mcgowan@alston.com

                                             John Snyder
                                             (pro hac vice forthcoming)
                                             ALSTON & BIRD LLP
                                             950 F Street NW
                                             Washington, DC 20004
                                             Tel.: (202) 239-3300
                                             Facsimile: (202) 239-3333
                                             john.snyder@alston.com

                                             Attorneys for Defendants Optum, Inc. and
                                             OptumRx Inc.




                                  Certificate of Service

       I certify that on this 23rd day of December, 2019, the foregoing was served by email
and/or by electronic filing service on all counsel of record.


                                             /s/ Bryce L. Callahan
                                             Bryce L. Callahan




                                            19
